      Case 4:20-cv-00534-ACA-SGC Document 8 Filed 07/31/20 Page 1 of 2                     FILED
                                                                                   2020 Jul-31 PM 12:06
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

 AMILCAR ANTONIO FRANCISCO- )
 LOPEZ,                     )
                            )
     Petitioner,            )
                            )                  Case No. 4:20-cv-00534-ACA-SGC
 v.                         )
                            )
 JONATHON W. HORTON,        )
                            )
     Respondent.

                           MEMORANDUM OPINION

      The magistrate judge entered a report on July 6, 2020, recommending the

court grant Respondent’s unopposed motion to dismiss based on Petitioner’s release

on an immigration bond on May 18, 2020. (Doc. 7). Although the magistrate judge

advised the parties of their right to file specific written objections within 14 days,

the court has not received objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. By separate order,

the court will dismiss this action as moot.
Case 4:20-cv-00534-ACA-SGC Document 8 Filed 07/31/20 Page 2 of 2




DONE and ORDERED this July 31, 2020.




                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE
